DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 is being considered by the examiner.
Response to Amendment / Arguments
The response, filed 04/06/2022, has been entered. Claims 2, 4, 8, 10, and 15-16 are cancelled. Claims 1, 3, 5-7, 9, and 11-14 are pending. The previous 112b rejections of claims 15-16 are withdrawn due to claim cancellation. Applicant’s arguments have been fully considered and are persuasive. Specifically, the prior art of record fails to teach or suggest an inclined surface arranged on an ejection port side of the conveyor, the inclined surface having a surface with an emissivity of 0.50 or more and a property of substantially eliminating overlapping of the rubbery polymers, and the inclined surface being inclined downward with respect to the conveyor and the detector detecting the water-containing rubbery polymer among the rubbery polymers on the inclined surface, in conjunction with the remaining claim limitations.

Allowable Subject Matter
1, 3, 5-7, 9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:	
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a water-containing substance detection device that detects a water-containing rubbery polymer among rubbery polymers, comprising: a conveyor, a detector configured to detect the water-containing rubbery polymer, by a temperature sensor, and an inclined surface arranged on an ejection port side of the conveyor, the inclined surface having a surface with an emissivity of 0.50 or more and a property of substantially eliminating overlapping of the rubbery polymers, and the inclined surface being inclined downward with respect to the conveyor and the detector detecting the water-containing rubbery polymer among the rubbery polymers on the inclined surface wherein the detector includes a capturing unit configured to capture a real image of the water-containing rubbery polymer, and wherein a frame rate and a number of pixels in the capturing unit are greater than the frame rate and a number of pixels in the temperature sensor, in conjunction with the remaining claim limitations.
Regarding claims 3 and 5-6: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 7: The prior art, alone or in combination, fails to anticipate or render obvious a water-containing substance detection method for detecting a water-containing rubbery polymer comprising: conveying rubbery polymers by a conveyor to an inclined surface arranged on an ejection port side of the conveyor to thereby substantially eliminate overlapping of the rubbery polymers, the inclined surface having a surface with an emissivity of 0.50 or more, the inclined surface being inclined downward with respect to the conveyor; detecting the water-containing rubbery polymer during being conveyed by the conveyor, by a temperature sensor, the temperature sensor detecting the water-containing rubbery polymer among the rubbery polymers on the inclined surface, capturing a real image of the water-containing rubbery polymer, wherein a frame rate and a number of pixels in capturing the real image are greater than the frame rate and a number of pixels in the temperature sensor, in conjunction with the remaining claim limitations. 
Regarding claims 9 and 11-12: These claims are allowable due to at least their dependency on claim 7.
Regarding claim 13: The prior art, alone or in combination, fails to anticipate or render obvious a method of manufacturing a rubbery polymer including: conveying the dried crumbs of rubbery polymer by a conveyor to an inclined surface arranged on an ejection port side of the conveyor to thereby substantially eliminate overlapping of the rubbery polymers, the inclined surface having a surface with an emissivity of 0.50 or more, and the inclined surface being inclined downward with respect to the conveyor; detecting a water-containing crumb of rubbery polymer by a temperature sensor; capturing a real image of the water-containing rubbery polymer, a frame rate and a number of pixels in capturing the real image being greater than the frame rate and a number of pixels in the temperature sensor, in conjunction with the remaining claim limitations.
Regarding claim 14: This claim is allowable due to at least its dependency on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856